
	

113 HR 4995 IH: To designate the facility of the United States Postal Service located at 6531 Van Nuys Boulevard in Van Nuys, California, as the “Marilyn Monroe Post Office”.
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4995
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Cárdenas (for himself, Mr. Schiff, Mr. Sherman, Mr. McKeon, Mr. Thompson of California, Ms. Matsui, Mr. McNerney, Mr. Swalwell of California, Mr. Costa, Ms. Eshoo, Ms. Lofgren, Mr. Farr, Mr. Ruiz, Mr. Peters of California, Ms. Roybal-Allard, Ms. Waters, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 6531 Van Nuys Boulevard in
			 Van Nuys, California, as the Marilyn Monroe Post Office.
	
	
		1.Marilyn Monroe Post Office
			(a)DesignationThe facility of the United States Postal Service located at 6531 Van Nuys Boulevard in Van Nuys,
			 California, shall be known and designated as the Marilyn Monroe Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Marilyn Monroe Post Office.
			
